         Case 3:19-cv-01281-EMC Document 56 Filed 09/03/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                       CIVIL MINUTES


Date: September 3, 2019         Time: 2:32 – 3:08 =           Judge: EDWARD M. CHEN
                                      36 Minutes

Case No.: 19-cv-01281-EMC       Case Name: Drone Labs, LLC v. Dedrone Holdings, Inc.


Attorneys for Plaintiff: Robert Garza, Mario Moya
Attorneys for Defendant: Mark Belloti; Jeremiah Armstrong

Deputy Clerk: Angella Meuleman                        Court Reporter: Marla Knox

                                       PROCEEDINGS

[45] Motion to Dismiss;

Further Case Management Conference - not held.


                                         SUMMARY

Parties stated appearances and proffered argument.

Court takes motion under submission.
